UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10262 HKN, INC. (Exact name of registrant as specified in its charter) Delaware 95-2841597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 180 State Street, Suite 200 Southlake, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code (817) 424-2424 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesüNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesNo ü Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo ü The number of shares of Common Stock, par value $0.01 per share, outstanding as of August 1, 2010 was 9,553,921. HKN, INC. INDEX TO QUARTERLY REPORT June 30, 2010 Page PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements Consolidated Condensed Balance Sheets 3 Consolidated Condensed Statements of Operations 4 Consolidated Condensed Statements of Cash Flows 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 SIGNATURES 41 2 PART I – FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS HKN, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (in thousands, except for share amounts) (unaudited) Assets June 30, December 31, Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total Current Assets Property and equipment, net Intangible assets Investment in Global Equity investment in Spitfire - Other assets, net $ $ Liabilities and Stockholders' Equity Current Liabilities: Trade payables $ $ Accrued liabilities Note payable - Income tax contingency Revenues and royalties payable Total Current Liabilities Asset Retirement Obligation Deferred Income Taxes Total Liabilities Stockholders’ Equity: Series G1 Preferred Stock, $1.00 par value; $100 thousand liquidation value 700,000 shares authorized; 1,000 shares outstanding 1 1 Series G2 Preferred Stock, $1.00 par value; $100 thousand liquidation value 100,000 shares authorized; 1,000 shares outstanding 1 1 Common stock, $0.01 par value; 24,000,000 shares authorized; 9,553,921 and 9,553,847 shares issued, respectively 96 96 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total HKN, Inc. Stockholders' Equity Noncontrolling interest Total Stockholders’ Equity $ $ The accompanying Notes to Consolidated Condensed Financial Statements are an integral part of these Statements. 3 HKN, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited, in thousands except for share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues and other: Oil and gas operations $ $ $ Fees, interest and other income Total revenue Costs and Expenses: Oil and gas operating expenses General and administrative expenses Provision (benefit) for doubtful accounts (1
